                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    DANIEL D. FISHER, SR.,          1:18-cv-15143-NLH-AMD

                 Plaintiff,         MEMORANDUM
                                    OPINION & ORDER
         v.

    EASTAMPTON BOARD OF
    EDUCATION,

                 Defendant.


APPEARANCES:

DANIEL D. FISHER, SR.
P.O. BOX 83
PEMBERTON, NJ 08068
      Appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Daniel D. Fisher, Sr., filed a

complaint, titled a “Writ of Error,” relating to a state court

action Plaintiff instituted against Defendant Eastampton Board

of Education because Plaintiff claims that Defendant has

channeled storm waters onto his property for many years; and

     WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application), and pursuant to 28 U.S.C. § 1915(a)(1), a court
may allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application; 1 and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to




1 Plaintiff’s complaint was docketed without an IFP application
or the filing fee. (Docket No. 1.) As a result, this Court
administratively terminated the action pursuant to Local Civil
Rule 54.3. (Docket No. 3.) The Court, however, afforded
Plaintiff the ability to reopen the action if he filed an IFP
application or paid the filing fee. (Id.) Plaintiff responded
that an IFP application accompanied his original complaint, but
it was not docketed by the Clerk’s Office. (Docket No. 5.)
Plaintiff’s IFP was thereafter docketed (Docket No. 6), and the
Court now considers Plaintiff’s IFP application and screens
Plaintiff’s complaint pursuant to § 1915.

                                 2
dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, Plaintiff alleges a “writ of error” by the New

Jersey state court in several ways that has violated his various

federal and state constitutional rights, and Plaintiff has

brought his claims pursuant to 42 U.S.C. §§ 1983, 2 1985, and


2 42 U.S.C. § 1983 provides, in relevant part, “Every person who,
under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory, subjects, or causes to be
subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution
and laws, shall be liable to the party injured in an action at
law, suit in equity, or other proper proceeding for redress.”

                                3
1986, 3 which the Court construes to invoke subject matter

jurisdiction under 28 U.S.C. § 1331; 4 however,




3 A plaintiff may bring an action under 42 U.S.C. § 1985(3) for
conspiracy if he or she can show a conspiracy was formed “for
the purpose of depriving, either directly or indirectly, any
person or class of persons of the equal protection of the laws,
or of equal privileges and immunities under the laws.” The
elements of a § 1985(3) claim are “(1) a conspiracy; (2) for the
purpose of depriving, either directly or indirectly, any person
or class of persons of the equal protection of the laws, or of
equal privileges and immunities under the laws; and (3) an act
in furtherance of the conspiracy; (4) whereby a person is
injured in his person or property or deprived of any right or
privilege of a citizen of the United States.” Farber v. City of
Paterson, 440 F.3d 131, 134 (3d Cir. 2006) (internal quotations
and citations omitted). To state a claim under § 1986, a
plaintiff must show: “(1) the defendant had actual knowledge of
a § 1985 conspiracy, (2) the defendant had the power to prevent
or aid in preventing the commission of a § 1985 violation, (3)
the defendant neglected or refused to prevent a § 1985
conspiracy, and (4) a wrongful act was committed.” Clack v.
Clabaugh, 20 F.3d 1290, 1295 (3d Cir. 1994).
4 28 U.S.C. § 1331 provides, “The district courts shall have
original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” To the
extent that Plaintiff pleads a violation of New Jersey state
law, including a violation of the New Jersey constitution,
Plaintiff has not provided a basis for subject matter
jurisdiction independent of the supplemental jurisdiction
provided by his federal claims. See 28 U.S.C. § 1367(a) (“[I]n
any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental
jurisdiction over all other claims that are so related to claims
in the action within such original jurisdiction that they form
part of the same case or controversy under Article III of the
United States Constitution.”); id. § 1367(c)(3) (providing that
a district court may decline to exercise supplemental
jurisdiction over a claim if the district court has dismissed
all claims over which it has original jurisdiction).


                                4
     WHEREAS, Plaintiff’s claims appear to be dismissible under

the Rooker-Feldman doctrine, 5 which is derived from the two

Supreme Court cases District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983) and Rooker v. Fidelity Trust Co.,

263 U.S. 413 (1923), and provides that lower federal courts lack

subject matter jurisdiction to engage in appellate review of

state court determinations or to evaluate constitutional claims

that are inextricably intertwined with the state court’s

decision in a judicial proceeding, Port Authority Police Benev.

Ass'n, Inc. v. Port Authority of New York and New Jersey Police

Dept., 973 F.2d 169, 177 (3d Cir. 1992); In re Knapper, 407 F.3d

573, 580 (3d Cir. 2005) (“The Rooker–Feldman doctrine prevents

‘inferior’ federal courts from sitting as appellate courts for

state court judgments.”); and

     WHEREAS, “there are four requirements that must be met for

the Rooker–Feldman doctrine to apply: (1) the federal plaintiff

lost in state court; (2) the plaintiff complain[s] of injuries

caused by [the] state-court judgments; (3) those judgments were

rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject

the state judgments,” Great Western Mining & Mineral Co. v. Fox


5 A court has an obligation to sua sponte raise the issue of
subject matter jurisdiction, which includes the determination of
whether the Rooker-Feldman doctrine applies. Desi's Pizza, Inc.
v. City of Wilkes-Barre, 321 F.3d 411, 420 (3d Cir. 2003).

                                5
Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (quotations

omitted) (discussing Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)); and

     WHEREAS, if these requirements are met, the Rooker–Feldman

doctrine prohibits the district court from exercising

jurisdiction; and

     WHEREAS, Plaintiff’s complaint here asks this Court to

review and reconsider the decisions of his prior state court

case, which did not terminate in Plaintiff’s favor, by resolving

the issue raised by Defendant regarding Plaintiff’s lack of

ownership of the subject property, and reversing the state

court’s determination that his claims were barred by the

applicable statute of limitations (see Docket No. 1 at 3; Docket

No. 1-1 at 5; Fisher v. Eastampton Board of Education, 2017 WL

444306, at *3 (N.J. Super. Ct. App. Div. 2017) (affirming the

trial court)); and

     WHEREAS, Plaintiff’s request that this Court reexamine the

same claims the state court resolved, and separately assess the

propriety of the state court’s decisions, would plainly violate

the Rooker-Feldman abstention doctrine; 6


6 Plaintiff cannot obtain a “writ of error” over the disposition
of his civil state court case in federal court. Instead,
because Plaintiff’s claims were subject to final judgment by the
New Jersey Supreme Court, Plaintiff’s “writ of error” as to the
state trial and appellate court’s decisions must be directed to
the United States Supreme Court. See Lance v. Dennis, 546 U.S.

                                 6
     THEREFORE,

     IT IS on this      1st         day of   November   , 2018

     ORDERED that the Clerk of the Court shall make a separate

docket entry re-opening the action; and it is further

     ORDERED that Plaintiff’s IFP application (Docket No. 6) be,

and the same hereby is, GRANTED, and the Clerk is directed to

file Plaintiff's complaint; and it is further

     ORDERED that Plaintiff shall have twenty (20) days to file

an amended complaint to assert claims over which the Court may

exercise subject matter jurisdiction.    If Plaintiff fails to

file an amended complaint in such a manner, this case will be

dismissed for lack of subject matter jurisdiction.      See Fed. R.

Civ. P. 12(h)(3).



                                        s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




459, 463 (2006) (explaining that the U.S. Supreme Court is
vested, under 28 U.S.C. § 1257, with exclusive jurisdiction over
appeals from final state court judgments).

                                7
